Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement, dated as of July 6, 2017 (this
“Amendment”), is among MTS SYSTEMS CORPORATION, a Minnesota corporation (the
“Company”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the lenders party hereto.  Capitalized terms used
and not otherwise defined herein have the definitions provided therefor in the
Credit Agreement referenced below.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”; the Credit Agreement, as amended by
this Amendment, the “Amended Credit Agreement”);

 

WHEREAS, the Company intends to incur a new class of Refinancing Term Loans in
an aggregate principal amount equal to $456,550,000 (the “New Tranche B Term
Loans”) in accordance with Section 2.27 of the Credit Agreement, the proceeds of
which will be used to refinance all of the Term Loans outstanding as of the
Amendment No. 2 Effective Date (as defined below) and to pay fees and expenses
related to the foregoing;

 

WHEREAS the Company has requested that the financial institutions set forth on
Schedule I hereto (the “New Tranche B Term Lenders”) commit to make the New
Tranche B Term Loans on the Amendment No. 2 Effective Date (the commitment of
each New Tranche B Term Lender to provide its applicable portion of the New
Tranche B Term Loans, as set forth opposite such New Tranche B Term Lender’s
name on Schedule I hereto, is such New Tranche B Term Lender’s “New Tranche B
Term Loan Commitment”);

 

WHEREAS, this Amendment constitutes a Refinancing Amendment, the New Tranche B
Term Loan Commitments constitute Refinancing Term Loan Commitments and the New
Tranche B Term Loans constitute Refinancing Term Loans and Credit Agreement
Refinancing Indebtedness, in each case under the Credit Agreement; and

 

WHEREAS, the Company has also requested that certain provisions of the Credit
Agreement be amended as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, and subject to the conditions set forth herein, the parties hereto
agree as follows:

 

1.                                      New Tranche B Term Loans.

 

(a)                                 Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof and to the provisions of
Section 1(c) hereof, each New Tranche B Term Lender agrees, severally and not
jointly, to make, on the Amendment No. 2 Effective Date, a New Tranche B Term
Loan to the Company in an aggregate principal amount equal to its New Tranche B
Term Loan Commitment.  The New Tranche B Term Loan Commitment of each New
Tranche B Term Lender shall automatically terminate upon the making of the New
Tranche B Term Loans on the Amendment No. 2 Effective Date.  The proceeds of the
New Tranche B Term Loans shall be used by the Company on the Amendment No. 2
Effective Date solely to repay the principal amount of the Term Loans
outstanding as of the Amendment

 

--------------------------------------------------------------------------------


 

No. 2 Effective Date, together with all accrued but unpaid interest thereon and
fees with respect thereto and all fees and expenses of the Company payable in
connection with this Amendment, the New Tranche B Term Loan Commitments and the
New Tranche B Term Loans.  The transactions contemplated by this
Section 1(a) are collectively referred to as the “Amendment Refinancing
Transactions”.

 

(b)                                 Immediately upon the consummation of the
Amendment Refinancing Transactions, each reference to the term “Lender”, “Term
Lender” and “Tranche B Term Lender” in the Loan Documents shall be deemed to
include the New Tranche B Term Lenders.  For purposes of clarity, the Maturity
Date with respect to the New Tranche B Term Loans shall be the Maturity Date
with respect to the initial Tranche B Term Loans incurred on the Effective Date.

 

(c)                                  Notwithstanding anything herein to the
contrary:

 

(i) each New Tranche B Term Lender holding Term Loans immediately prior to the
Amendment No. 2 Effective Date (each such New Tranche B Term Lender, an
“Existing Term Lender”) that checks the “Cashless Roll” option on its signature
page hereto shall, in lieu of its requirement to make a New Tranche B Term Loan
in accordance with Section 1(a) hereof, be deemed to have made to the Company a
New Tranche B Term Loan on the Amendment No. 2 Effective Date in an amount equal
to the lesser of (A) the aggregate principal amount of the Term Loans held by
such Existing Term Lender immediately prior to the Amendment No. 2 Effective
Date (such Existing Term Lender’s “Existing Term Loan Amount”) and (B) such
Existing Term Lender’s New Tranche B Term Loan Commitment; provided that, if
such Existing Term Lender’s New Tranche B Term Loan Commitment exceeds such
Existing Term Lender’s Existing Term Loan Amount, then such Existing Term Lender
shall be required to make a New Tranche B Term Loan to the Company on the
Amendment No. 2 Effective Date in accordance with Section 1(a) hereof in an
aggregate principal amount equal to such excess;

 

(ii) with respect to each Existing Term Lender that checks the “Cashless Roll”
option on its signature page hereto, the Company shall, in lieu of its
obligation to prepay the Term Loans of such Existing Term Lender in accordance
with Section 1(a) hereof, be deemed to have prepaid, on the Amendment No. 2
Effective Date, an amount of the Term Loans of such Existing Term Lender in an
aggregate principal amount equal to the lesser of (A) such Existing Term
Lender’s Existing Term Loan Amount and (B) such Existing Term Lender’s New
Tranche B Term Loan Commitment; provided that (1) if such Existing Term Lender’s
Existing Term Loan Amount exceeds such Existing Term Lender’s New Tranche B Term
Loan Commitment, then the Company shall be required to prepay in full, on the
Amendment No. 2 Effective Date in accordance with Section 1(a) hereof, the
outstanding principal amount of the Term Loans of such Existing Term Lender not
deemed to be prepaid pursuant to this clause (ii) and (2) notwithstanding the
operation of this clause (ii), the Company shall be required to pay to such
Existing Term Lender, on the Amendment No. 2 Effective Date, all accrued but
unpaid interest and fees on the outstanding principal amount of the Term Loans
of such Existing Term Lender immediately prior to the Amendment No. 2 Effective
Date; and

 

(iii) each Existing Term Lender that checks the “Assignment Settlement” option
on its signature page hereto shall have its Existing Term Loan Amount prepaid in
full, together with all accrued but unpaid interest and fees thereon, on the
Amendment No. 2 Effective Date and agrees to purchase, by assignment, a New
Tranche B Term Loan in an aggregate principal amount equal to its New Tranche B
Term Loan Commitment, in accordance with Section 1(a) hereof.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Each Existing Term Lender party hereto
hereby waives any requirement to pay any amounts due and owing to it pursuant to
Section 2.16 of the Credit Agreement as a result of the Amendment Refinancing
Transactions.

 

2.                                      Amendments to the Credit Agreement. 
Effective as of the date of satisfaction of the conditions precedent set forth
in Section 3 below (such date, the “Amendment No. 2 Effective Date”), the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
amended to insert, in the appropriate alphabetical location, the following new
definitions:

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of July 6,
2017.

 

“Amendment No. 2 Effective Date” means July 6, 2017.

 

“Amendment No. 2 Refinancing Transactions” means the “Amendment Refinancing
Transactions,” as such term is defined in Amendment No. 2.

 

(b)                                 The definition of “Applicable Rate”
appearing in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Applicable Rate” means:

 

(a)                                 with respect to the Tranche B Term Loans, a
rate per annum equal to (i) in the case of Eurocurrency Term Loans, 4.25% (or,
upon consummation of the Amendment No. 2 Refinancing Transactions, 3.25%) and
(ii) in the case of ABR Term Loans, 3.25% (or, upon consummation of the
Amendment No. 2 Refinancing Transactions, 2.25%);

 

(b)                                 with respect to any Eurocurrency Revolving
Loan, any ABR Revolving Loan or with respect to the commitment fees or
commissions on outstanding performance and commercial Letters of Credit payable
hereunder on any date, as the case may be, the applicable rate per annum set
forth below under the caption “Commitment Fee Rate”, “Eurocurrency Spread for
Revolving Loans”, “ABR Spread for Revolving Loans” or “Performance and
Commercial L/C Rate”, as the case may be, based upon the Total Leverage Ratio
applicable on such date:

 

 

 

Total Leverage Ratio

 

Commitment
Fee Rate

 

Eurocurrency
Spread for
Revolving
Loans

 

ABR
Spread for
Revolving
Loans

 

Performance and
Commercial L/C
Rate

 

Category 1:

 

< 2.00 to 1.00

 

0.25

%

2.00

%

1.00

%

1.00

%

Category 2:

 

> 2.00 to 1.00 but < 2.50 to 1.00

 

0.25

%

2.25

%

1.25

%

1.125

%

Category 3:

 

³2.50 to 1.00 but < 3.00 to 1.00

 

0.30

%

2.50

%

1.50

%

1.25

%

Category 4:

 

³3.00 to 1.00 but < 3.50 to 1.00

 

0.35

%

2.75

%

1.75

%

1.375

%

Category 5:

 

³3.50 to 1.00

 

0.40

%

3.00

%

2.00

%

1.50

%

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 5 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Amendment No. 2 Effective Date
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

(c)                                  The definitions of “Tranche B Term Loan
Commitment” and “Tranche B Term Loans” appearing in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

 

“Tranche B Term Loan Commitment” means (a) as to any Tranche B Term Lender, the
aggregate commitment of such Tranche B Term Lender to make Tranche B Term Loans
as set forth on Schedule 2.01A (or, upon and after the consummation of the
Amendment No. 2 Refinancing Transactions, as set forth on Schedule 1 to
Amendment No. 2) or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Tranche B Term Lender and
(b) as to all Tranche B Term Lenders, the aggregate commitment of all Tranche B
Term Lenders to make Tranche B Term Loans, which aggregate commitment shall be
$456,550,000 on the Amendment No. 2 Effective Date (after consummation of the
Amendment No. 2 Refinancing Transactions). After advancing the Tranche B Term
Loans, each reference to a Tranche B Term Lender’s Tranche B Term Loan
Commitment shall refer to that Tranche B Term Lender’s Applicable Percentage of
the Tranche B Term Loans.

 

“Tranche B Term Loans” means the term loans made by the Tranche B Term Lenders
to the Company pursuant to Section 2.01(b) (or, upon and after the consummation
of the Amendment No. 2 Refinancing Transactions, term loans made pursuant to
Section 1 of Amendment No. 2).

 

(d)                                 Section 2.11(b) of the Credit Agreement is
hereby amended to add the phrase “(or, upon consummation of the Amendment No. 2
Refinancing Transactions, on or prior to the first anniversary of the Amendment
No. 2 Effective Date)” immediately following the phrase “on or prior to the
first anniversary of the Effective Date” appearing in the first and second
sentences therein.

 

(e)                                  Section 9.02(e) of the Credit Agreement is
hereby amended to add the following sentence at the end thereof:

 

After giving effect to the Amendment No. 2 Refinancing Transactions, each party
hereto agrees that an assignment required pursuant to this paragraph may be

 

4

--------------------------------------------------------------------------------


 

effected pursuant to an Assignment and Assumption executed solely by the
Company, the Administrative Agent and the assignee and that the Non-Consenting
Lender shall be deemed to have agreed to such assignment and need not be a party
thereto.

 

(f)                                   Section 9.04(b)(ii)(A) of the Credit
Agreement is hereby amended to delete the amount “$1,000,000” appearing therein
and replace it with the amount “$250,000”.

 

(g)                                  Section 9.04(b)(ii)(C) of the Credit
Agreement is hereby amended to delete the phrase “(1) only one such processing
and recordation fee shall be payable in the event of simultaneous assignments
and delegations from any Lender or its Approved Funds to one or more other
Approved Funds of such Lender and (2)” appearing therein.

 

3.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to the conditions precedent that the Administrative
Agent (or, in the case of clause (f) below, the applicable New Tranche B Term
Lenders and Lenders) shall have received:

 

(a)                                 counterparts to (i) this Amendment, duly
executed by each of the Company, the New Tranche B Term Lenders, the
Administrative Agent, the Issuing Banks and the Revolving Lenders and (ii) the
Consent and Reaffirmation (the “Consent and Reaffirmation”) attached as
Exhibit A hereto, duly executed by the Subsidiary Guarantors;

 

(b)                                 a certificate executed by a Financial
Officer, on behalf of the Company, certifying that as of the date hereof and
immediately after giving effect to the terms of this Amendment, the conditions
set forth in Section 4.02 of the Credit Agreement are satisfied;

 

(c)                                  a certificate executed by a Responsible
Officer of each Loan Party certifying (and attaching, as applicable):

 

(i) that there have been no changes since the Effective Date to the certificate
of incorporation or other charter document of such Loan Party attached as
Exhibit A to the Secretary’s Certificate of such Loan Party delivered to the
Administrative Agent on the Effective Date pursuant to the Credit Agreement (the
Secretary’s Certificates of all Loan Parties delivered to the Administrative
Agent on the Effective Date pursuant to the Credit Agreement are collectively
referred to herein as the “Initial Secretary Certificates”) and that such
certificate of incorporation or other charter document remains in full force and
effect as of the effective date of this Amendment;

 

(ii) that there have been no changes since the Effective Date to the by-laws or
other applicable organizational document of such Loan Party attached as
Exhibit B to the Initial Secretary Certificate of such Loan Party and that such
by-laws or other applicable organizational document remains in full force and
effect as of the effective date of this Amendment;

 

(iii) that there have been no changes since the Effective Date to those
resolutions of the board of directors or other governing body of such Loan Party
attached as Exhibit C to the Initial Secretary Certificate of such Loan Party
(other than those resolutions attached to those certain Secretary’s Certificates
delivered to the Administrative Agent on July 29, 2016 related to an increase in
the Revolving Commitment) which authorized the execution, delivery and
performance of all amendments to the Credit Agreement, including this Amendment
(or of the Consent and Reaffirmation, as applicable), and that

 

5

--------------------------------------------------------------------------------


 

such resolutions remain in full force and effect as of the effective date of
this Amendment; and

 

(iv) the names and true signatures of the incumbent officers of such Loan Party
authorized to execute this Amendment (or the Consent and Reaffirmation, as
applicable);

 

(d)                                 a recent good standing certificate (or
analogous documentation if applicable) for each Loan Party from the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization;

 

(e)                                  customary opinion of Faegre Baker Daniels
LLP, counsel to the Loan Parties, in respect of this Amendment and reasonably
satisfactory to the Administrative Agent;

 

(f)                                   a fully executed mortgage amendment, or
amended and restated mortgage, with respect to the real property located in
Hennepin County, Minnesota, commonly referred to as 1400 Technology Dr., Eden
Prairie, Minnesota, together with a fully paid date down endorsement or title
insurance policy (together with such endorsements as Administrative Agent shall
reasonably request), each in form and substance reasonably satisfactory to
Administrative Agent;

 

(g)                                  payment of all fees due and payable to the
New Tranche B Term Lenders and the Lenders in connection with this Amendment;
and

 

(h)                                 payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ reasonable and documented
out-of-pocket expenses due and payable and required to be paid on or prior to
the Amendment No. 2 Effective Date (including, to the extent invoiced no less
than one (1) Business Day prior to the Amendment No. 2 Effective Date (except as
otherwise reasonably agreed by the Company), reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent) in connection with this
Amendment and any other Loan Documents delivered pursuant to the Amendment;

 

provided that the Company shall have delivered to the Administrative Agent
(x) in accordance with Section 2.11(a) of the Credit Agreement, a notice of
prepayment with respect to the Term Loans outstanding on the Amendment No. 2
Effective Date and (y) a Borrowing Request with respect to the Borrowing of the
New Tranche B Term Loans to be made on the Amendment No. 2 Effective Date.

 

4.                                      Representations and Warranties.  To
induce the Administrative Agent, the New Tranche B Term Lenders and the
Revolving Lenders to enter into this Amendment, the Company hereby represents
and warrants to the Administrative Agent, the New Tranche B Term Lenders and the
Revolving Lenders that:

 

(a)                                 This Amendment and the Credit Agreement as
modified hereby constitute legal, valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

(b)                                 As of the date hereof and immediately after
giving effect to the terms of this Amendment, (i) no Default has occurred and is
continuing, and (ii) the representations and warranties of the Company set forth
in the Credit Agreement are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language is true and correct in all respects), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects

 

6

--------------------------------------------------------------------------------


 

(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language was true and correct in all
respects) as of such earlier date.

 

5.                                      Reference to and Effect on the Credit
Agreement.

 

(a)                                 Upon the effectiveness hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in any other Loan Document
to the Credit Agreement (including, without limitation, by means of words like
“thereunder,” “thereof,” and words of like import), shall mean and be a
reference to the Credit Agreement as amended hereby, and this Amendment and the
Credit Agreement shall be read together and construed as a single instrument
referred to herein as the Amended Credit Agreement.

 

(b)                                 Except as expressly amended hereby, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby reaffirmed, ratified and confirmed.

 

(c)                                  The liens and security interests in favor
of the Administrative Agent for the benefit of the Secured Parties securing
payment of the Secured Obligations (and all filings with any Governmental
Authority in connection therewith) are in all respects continuing and in full
force and effect with respect to all Secured Obligations.

 

(d)                                 Except with respect to the subject matter
hereof, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(e)                                  This Amendment is a Loan Document under
(and as defined in) the Credit Agreement.

 

6.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Amendment shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Headings.  Section headings used herein are
for convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

(c)                                  Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MTS SYSTEMS CORPORATION, as the Company

 

 

 

 

 

By:

/s/ Jeffrey A. Graves

 

 

Name: Jeffrey A. Graves

 

 

Title: President and Chief Executive Officer

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually, as a Revolving Lender, as Swingline
Lender, as an Issuing Bank and as Administrative Agent

 

 

 

 

 

By:

/s/ Krys J. Szremski

 

 

Name: Krys J. Szremski

 

 

Title: Executive Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Revolving Lender

 

 

 

 

 

By:

/s/ Casey Klepsch

 

 

Name: Casey Klepsch

 

 

Title: Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender

 

 

 

 

 

By:

/s/ Sharlyn G. Rekenthaler

 

 

Name: Sharlyn G. Rekenthaler

 

 

Title: Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, individually, as a Revolving Lender and as an
Issuing Bank

 

 

 

 

 

By:

/s/ Andrew C. Beckman

 

 

Name: Andrew C. Beckman

 

 

Title: Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Revolving Lender

 

 

 

By:

/s/ Meredith Philips

 

 

Name: Meredith Philips

 

 

Title: Assistant Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NEW TRANCHE B TERM LENDERS

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF JULY 5,
2016, AMONG MTS SYSTEMS CORPORATION, THE FOREIGN SUBSIDIARY BORROWERS FROM TIME
TO TIME PARTY THERETO, THE LENDERS FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

[Check ONLY ONE of the two boxes below]

 

Check the following box to elect
“Cashless Roll” treatment of the signing

institution’s existing Tranche B Term Loans (if any)

under Section 1(c) of Amendment No. 2:

 

o  Cashless Roll Option

 

Check the following box to elect

“Assignment Settlement” treatment of the signing

institution’s existing Tranche B Term Loans (if any)

under Section 1(c) of Amendment No. 2:

 

o  Assignment Settlement Option

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

New Tranche B Term Loan Commitments

 

[On file with the Administrative Agent]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Consent and Reaffirmation

 

The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
No. 2 to Credit Agreement with respect to that certain Credit Agreement, dated
as of July 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MTS Systems
Corporation, a Minnesota corporation (the “Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 2 is dated as of July 6, 2017 (the
“Amendment”) and is by and among the Borrower, the lenders party thereto, and
the Administrative Agent.  Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement.

 

Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, the undersigned consents to the Amendment and reaffirms the terms
and conditions of the Subsidiary Guaranty and any other Loan Document executed
by it and acknowledges and agrees that the Subsidiary Guaranty and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated July 6, 2017

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

 

PCB PIEZOTRONICS, INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Graves

 

Name: Jeffrey A. Graves

 

Title: President

 

Signature Page to Consent and Reaffirmation

 

--------------------------------------------------------------------------------